DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to applicant’s response to election/restriction filed 5/16/2022.
Applicant’s election of group I without traverse is acknowledged. Claims 17-20 are hereby withdrawn.
Claims 1-20 are currently pending; Claims 17-20 have been withdrawn; Claims 1-16 are being examined. 
Information Disclosure Statement
The 2 IDS documents have been considered. See the attached PTO 1449 forms. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 4 and 5:
In claims 4 and 5, the three instances of “the axis” lack sufficient antecedent basis, because there are two axes recited in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. US 2017/0144278.
Regarding claim 1: 
Nishikawa teaches an impact tool comprising: 
a housing (13) extending along a longitudinal axis (A), the housing including a motor housing portion (rear portion) and a front housing (front portion) coupled to the motor housing portion; 
a motor (12) supported within the motor housing portion; 
a drive assembly (SM1) supported within the housing, the drive assembly including 
a camshaft (26) driven by the motor for rotation about an axis, 
an anvil (18) extending from the front housing, and 
a hammer (30) configured to reciprocate along a travel portion of the camshaft between a rearmost position and a forwardmost position to deliver rotational impacts to the anvil in response to rotation of the camshaft ([0086]-[0087]), wherein 
Nishikawa does not expressly disclose an axial distance between the forwardmost position and the rearmost position of the hammer is at least 20.75 millimeters; nor wherein the travel portion of the camshaft has a diameter of at least 25 millimeters. Nishikawa is silent as to these design details.
However, these limitations amount to an alternative design variation of the Nishikawa device, and it would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the Nishikawa device by making alterations to the dimensions of various components, including the lengths of the spindle cams 26b being adjusted to at least 20.75 mm and the travel portion of the camshaft having a diameter of at least 25 millimeters, in order to achieve the desired travel between the hammer and camshaft. Examiner notes that it has been held that "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). So in the event the modified Nishikawa did not provide a 40 mm travel by the hammer, and 40 mm was desired, it would have been obvious to a person having ordinary skill in the art to make the necessary modifications to Nishikawa to achieve the 40 mm travel. In this case, these alterations and dimensions would not produce any unexpected result to a person having ordinary skill in the art.
Regarding claim 2, 3, 9: 
Nishikawa teaches the impact tool of claim 1, as discussed above, but does not teach wherein the axial distance is between 20.75 millimeters and 25 millimeters; the diameter is between 25 millimeters and 40 millimeters; nor the camshaft has a mass between 0.5 kilograms and 1.0 kilograms
However, these limitations amount to an alternative design variation of the Nishikawa device, and it would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the Nishikawa device by making alterations to the dimensions and masses of various components, including the axial distance is between 20.75 millimeters and 25 millimeters, the diameter is between 25 millimeters and 40 millimeters, and the camshaft has a mass between 0.5 kilograms and 1.0 kilograms, in order to achieve the desired performance of the tool. Examiner notes that it has been held that "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148). In this case, these alterations and dimensions would not produce any unexpected result to a person having ordinary skill in the art.
Regarding claim 4: 
Nishikawa teaches the impact tool of claim 1, as discussed above, wherein the camshaft includes a slot (26b) extending through the camshaft transverse to the axis. 
Regarding claim 5: 
Nishikawa teaches the impact tool of claim 1, as discussed above, wherein the camshaft includes a first blind bore (rear bore of 26) extending along the axis from a first end of the camshaft.
Nishikawa does not teach a second blind bore extending along the axis from a second end of the camshaft opposite the first end.
While Nishikawa’s camshaft includes a protrusion 26a at the second end of camshaft received in a bore of the anvil, it would have been obvious to try to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the Nishikawa by doing an opposite alternative where a bore would be provided on the second end of the camshaft receiving a protrusion of the anvil, since this would have the same, predictable retaining effect. 
Regarding claim 6: 
Nishikawa teaches the impact tool of claim 1, as discussed above, wherein the camshaft includes a recessed portion (rear portion receiving 22) having a diameter smaller than the diameter of the travel portion. 
Regarding claim 7: 
Nishikawa teaches the impact tool of claim 6, as discussed above, further comprising a sleeve (13) coupled to the recessed portion. 
Regarding claim 8: 
Nishikawa teaches the impact tool of claim 7, as discussed above, but does not teach wherein the sleeve is made of a less dense material than the camshaft ([0046]). 
Regarding claim 11: 
Nishikawa teaches the impact tool of claim 1, as discussed above, wherein the drive assembly includes a gear assembly configured to transmit torque from the motor to the camshaft, wherein the gear assembly includes a ring gear, a plurality of planet gears meshed with the ring gear, and a carrier coupled to the plurality of planet gears ([0051]). 
Regarding claims 12 and 13: 
Nishikawa teaches the impact tool of claim 11, as discussed above, but does not teach wherein the carrier and the camshaft are formed as separate parts, wherein the camshaft includes a plurality of protrusions, and wherein the carrier includes a plurality of recesses configured to receive the plurality of protrusions to couple the camshaft and the carrier for co-rotation. 
However, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (See MPEP 2144.04 V. C.). In this case it would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the impact tool of Nishikawa, by having the carrier and the camshaft formed as separate parts, such that each piece could be made of a material specifically chosen for their task and performance requirements, and then coupled together via traditional connecting means such as recesses receiving protrusions, as is old and well-known in the art.
Claims 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa, as applied above, and further in view of Johnson et al. US 2013/0139614.
Regarding claim 10: 
Nishikawa teaches the impact tool of claim 1, as discussed above, but does not teach wherein the drive assembly is configured to convert continuous torque from the motor to consecutive rotational impacts upon a workpiece capable of developing at least 1,700 ft-lbs of fastening torque. 
However, Johnson discloses a hand-held, electrically powered tool capable of reaching up to 3,200 ft-lbs of torque ([0016]).
Examiner notes that it has been held that "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). Given drive assemblies capable of developing at least 1,700 ft-lbs of fastening torque are known in the prior art (e.g. Johnson), it would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the Nishikawa device by making alterations (i.e. scaling up) to the various components to achieve desired torque values (such as 1,700 ft-lbs or more) in order to increase torque output of the tool.
Regarding claim 14: 
Nishikawa teaches an impact tool comprising: 
a housing (13) extending along a longitudinal axis (A), the housing including a motor housing portion (rear portion) and a front housing (front portion) coupled to the motor housing portion; 
a motor (12) supported within the motor housing portion; 
a drive assembly (SM1) supported within the housing and configured to convert continuous torque from the motor to consecutive rotational impacts upon a workpiece, the drive assembly including 
a camshaft (26) driven by the motor for rotation about an axis, 
an anvil (18) extending from the front housing, and 
a hammer (30) configured to reciprocate along a travel portion of the camshaft between a rearmost position and a forwardmost position to deliver rotational impacts to the anvil in response to rotation of the camshaft ([0086]-[0087]).
Nishikawa does not expressly disclose the drive assembly capable of developing at least 1,700 ft-lbs of fastening torque.
However, Johnson discloses a hand-held, electrically powered tool capable of reaching up to 3,200 ft-lbs of torque ([0016]).
Examiner notes that it has been held that "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). Given drive assemblies capable of developing at least 1,700 ft-lbs of fastening torque are known in the prior art (e.g. Johnson), it would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the Nishikawa device by making alterations (i.e. scaling up) to the various components to achieve desired torque values (such as 1,700 ft-lbs or more) in order to increase torque output of the tool.
Neither reference specifically teaches the camshaft has a mass between 0.5 kilograms and 1.0 kilograms; nor the travel portion of the camshaft has a diameter of at least 25 millimeters. Both references are silent as to these details.
However, these limitations amount to an alternative design variation of the Nishikawa device, and it would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the Nishikawa device by making alterations to the dimensions of various components, including the camshaft has a mass between 0.5 kilograms and 1.0 kilograms and the travel portion of the camshaft has a diameter of at least 25 millimeters. Examiner notes that it has been held that "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In this case, these alterations and dimensions would not produce any unexpected result to a person having ordinary skill in the art.
Regarding claim 15: 
The combination of Nishikawa and Johnson teaches the impact tool of claim 14, as discussed above, but does not teach wherein an axial distance between the forwardmost position and the rearmost position of the hammer is between 20 millimeters and 25 millimeters, and the diameter of the travel portion is between 25 millimeters and 40 millimeters. 
However, these limitations amount to an alternative design variation of the Nishikawa device, and it would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the Nishikawa device by making alterations to the dimensions of various components, including an axial distance between the forwardmost position and the rearmost position of the hammer is between 20 millimeters and 25 millimeters, and the diameter of the travel portion is between 25 millimeters and 40 millimeters, in order to achieve the desired performance of the tool. Examiner notes that it has been held that "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148). In this case, these alterations and dimensions would not produce any unexpected result to a person having ordinary skill in the art.
Regarding claim 16: 
The combination of Nishikawa and Johnson teaches the impact tool of claim 14, as discussed above, wherein the drive assembly includes a gear assembly configured to transmit torque from the motor to the camshaft, wherein the gear assembly includes a ring gear, a plurality of planet gears meshed with the ring gear, and a carrier coupled to the plurality of planet gears ([0051]). 
The combination of Nishikawa and Johnson does not teach wherein the carrier and the camshaft are formed as separate parts (see [0052]).
However, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (See MPEP 2144.04 V. C.). In this case it would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the impact tool of the combination of Nishikawa and Johnson, by having the carrier and the camshaft formed as separate parts, such that each piece could be made of a material specifically chosen for their task and performance requirements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731